236 Or. 192 (1963)
387 P.2d 571
SULLIVAN
v.
SULLIVAN
Supreme Court of Oregon.
Argued December 5, 1963.
Affirmed December 18, 1963.
J. Wallace Gutzler, Woodburn, and Steve Anderson, Salem, argued the cause and Steve Anderson filed briefs for appellant.
Harry F. Elliott, Hillsboro, argued the cause and filed a brief for respondent.
Before McALLISTER, Chief Justice, and PERRY, O'CONNELL and DENECKE, Justices.
AFFIRMED.
*193 McALLISTER, C.J.
This is an appeal by the plaintiff, Nancy J. Sullivan, from an order which granted custody of her two children to the defendant, Gerald A. Sullivan, the father of the children.
On April 14, 1962 the parties were divorced by a decree entered in the circuit court for Washington county, in a contested suit brought by the plaintiff. The decree was in favor of the plaintiff and gave custody to her of both children of the parties, Michele Ann, then three and one-half years old, and Michael James, then one and one-half years old. After the divorce the plaintiff continued to live in Hillsboro, until about September 1, 1962, when she moved to Woodburn, where she had secured employment at the MacLaren School for Boys.
On about January 4, 1963, the defendant filed a motion for an order transferring the custody of the children to him. The motion charged that since the entry of the decree of divorce plaintiff had "pursued a course of gross moral misconduct" in the home in which she and the children were living. After a hearing the trial court found that the charges were substantially true and that the interests of the children would be best served by transferring their custody to defendant. An order changing the custody was entered on January 22, 1963, and this appeal is taken by plaintiff from that order.
It would serve no useful purpose to here report in detail the conduct of plaintiff which impelled the circuit judge to take her children from her. We have carefully studied the record and agree with the trial judge that for the best interests of the children they should be placed in the custody of the father.
The decree is affirmed.